Blackburn, Judge,
dissenting.
I respectfully dissent from the opinion of the majority, as I believe that the expert’s testimony was sufficient to meet the requirements of Maloney v. Gordon County Farms, 265 Ga. 825 (462 SE2d 606) (1995). Furthermore, as the Appellate Division accepted the findings of the ALJ as being supported by a preponderance of the competent and credible evidence, its further review went beyond the new standard authorized by OCGA § 34-9-103 (a). See Bennett-Murray, Inc. v. Barnes, 222 Ga. App. 137 (473 SE2d 166) (1996).
The Appellate Division is authorized to review the evidence to determine if the ALJ’s findings are supported by the preponderance, or superior weight of the competent, or admissible evidence. See id. In the present case, the ALJ concluded that the expert’s testimony established that Lukowski would be able to secure another job but for the injury. The expert’s conclusion was not prefaced with any reference to Lukowski’s problems with his right hand, but noted his “limitations to his hand” and that Lukowski was basically a manual worker. Although the expert testified that she was aware of Lukowski’s problems with his right hand, she did not give this as a basis for her opinion.
The Appellate Division’s “additional findings” went beyond the scope of its authorized review as the record contains no evidence that challenges the expert’s testimony or that supports a determination that Lukowski could find suitable employment.